         Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 1 of 23



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

In re:
                                                    Bankr. Case No. 18-35379-cgm
KEVIN JARED ROSENBERG,
                                                    Chapter 7
                          Debtor,                   ADV. PRO. NO. 18-09023-cgm


EDUCATIONAL           CREDIT           MANAGEMENT
CORPORATION,

                          Appellant,                Case No. 7:20-cv-00688-PMH

  v.

KEVIN JARED ROSENBERG

                          Appellee.




BRIEF IN OPPOSITION TO APPELLANT EDUCATIONAL CREDIT MANAGEMENT
                        CORPORATION’S BRIEF




                                        1
     Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 2 of 23




TABLE OF CONTENTS

TABLE OF AUTHORITIES

LEGAL STANDARD

STATEMENT OF THE CASE

SUMMARY OF ARGUMENT

ARGUMENT




                                  2
Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 3 of 23




                             3
        Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 4 of 23




                              I.    STATEMENT OF THE CASE


   Rosenberg began borrowing money to fund his education in August 1991. E.A. at. 368.

Until 1996, he continued to borrow money to pay for his undergraduate education at the

University of Arizona. Id.   Rosenberg incurred $179,000 in private loans from Access Group

(“Access Group Debt”) E.A. at 88, 8:5-7. After obtaining a Bachelor of Arts degree in History,

he served in the United States Navy on active duty for five years. E.A. at 88, 8:5-7. After

completing his tour of duty, Rosenberg attended Cardozo Law School at Yeshiva University

where he applied for and received additional student loans to cover his tuition and board from

2001 through 2004 when he graduated. E.A. at 88, 7:7-23. Kevin then fought in the War on

Terror as a collateral Intelligence Officer and Surface/Subsurface Warfare Officer. E.A. at 88,

8:5-7. Petitioner consolidated his FFELP student loan debt with Citibank (“Citibank Debt”) on

April 22, 2005 in the original principal amount of $116,464.75. E.A. at 351, ¶ 7. On the date of

the petition to which ECMC added $40,000 in legal fees and collection costs to the Citibank

Debt. The total outstanding balance of this Citibank Debt as of November 19, 2019 was

$221,385.49 with an interest rate of 3.38% per annum. E.A. at 7. Rosenberg entered into a

confidential settlement for the Access Debt.

       Appellee filed a petition for relief under Chapter 7 of the Bankruptcy Code on March 12,

2018. E.A. at 167. On January 17, 2018, ECMC took a reinsurance payment of $165,380 from

its federal funding account. E. A. at 368. E.A. at 352, ¶ 10. On March 22, 2018, ECMC reported

the debt as defaulted and bankrupt. On or about April 6, 2018, ECMC sold the Loan to Deutsche

Bank. E. A at 368. On June 18, 2018, Appellee filed an adversary proceeding seeking to



                                               4
        Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 5 of 23



discharge his student debts pursuant to 11 U.S.C. § 523(a)(8). E.A. at 30, Bk. Dkt. 3. After

contentious, Rosenberg entered into a confidential settlement with Access, the terms of which

cannot be disclosed, but ECMC refused to settle. E.A. at 34, Bk. Dkt. 3. On August 27, 2019,

Rosenberg filed for summary judgment. E.A. at 34, Bk. Dkt. 3. On October 8, 2019, ECMC

filed a Cross Motion for Summary Judgement and opposition to Petitioner’s Motion. Id. Bk.

Dkt. 44. On October 22, 2019, Appellee filed his response to ECMC’s motion. E.A. at 35, Bk.

Dkt. 53. On November 19, 2019, ECMC filed its supplemental response to Appellee’s motion.

Id. Bk. Dkt. 58.    On January 7, 2020, the bankruptcy court issued its decision in favor of

Appellee. E.A. at 37, Bk. Dkt. 68.


 II.   SUMARY OF ARGUMENT

Rosenberg makes three arguments in support of the bankruptcy court’s decision. First, he

bankruptcy court properly applied the facts of Rosenberg’s bankruptcy proceeding to the

Brunner standard. ECMC makes very few factual arguments, and few if any legal arguments in

support of reversal. Rather, ECMC seems content to pick over the court’s findings and add its

own gloss on why the decision will be catastrophic for ECMC. Second, if this court chooses to

affirm judgment for Rosenberg on an alternate ground, it can easy find that ECMC is estopped

from making virtually every single argument it proposes because it has taken contradictory

positions in countless other proceedings. Third, ECMC’s cross appeal must fail for the simple

reason that ECMC never addressed its own burden of production. The mere fact that ECMC

thinks “it was obvious” is not a sufficient legal argument.



III.   ARGUMENT




                                               5
          Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 6 of 23



    A. LEGAL STANDARD

        “[T]he exception to discharge of a debt in bankruptcy set out in § 523(a)(8) must be

narrowly construed, with the burden of proof on the creditor colleges to prove the claims not

dischargeable.” In re Renshaw, 222 F.3d 82, 90 (2d Cir. 2000). See also Graddy v. Educ. Credit

Mgmt. Corp., 2020 WL 2988370, at *7 (N.D. Ga. June 4, 2020)(“The creditor has the initial

burden to establish it is owed a debt and that that the debt falls within Section 523(a)(8).”).1” In

general, any evidence presented in connection with § 523(a)(8) must be viewed with the

Congressional intent that exceptions to discharge be narrowly construed against the creditor and

liberally in favor of the debtor in order to provide the debtor with comprehensive relief from the

burden of his indebtedness. In re Olson, 454 B.R. 466, 472 (Bankr. W.D. Mo. 2011). “This

principle applies equally to student loan exceptions to discharge” In re Page, 592 B.R. 334, 338

(B.A.P. 8th Cir. 2018). Only after the credit proves its debt comes within the scope does the

burden shift to the debtor to prove undue hardship. Brunner v. New York State Higher Educ.

Servs. Corp., 831 F.2d 395, 396 (2d Cir. 1987). This requires finding that “that the debtor cannot

maintain, based on current income and expenses, a “minimal” standard of living for herself and

her dependents if forced to repay the loans; (2) that additional circumstances exist indicating that

this state of affairs is likely to persist for a significant portion of the repayment period of the

student loans; and (3) that the debtor has made good faith efforts to repay the loans. For the

reasons set forth in the district court's order, we adopt this analysis.” id. “A judge asked to apply

a multi-factor standard interpreting an open-ended statute necessarily has latitude; the more

vague the standard, the harder it is to find error in its application.” Krieger v. Educ. Credit Mgmt.


1
  ECMC met its burden of showing that the Student Loans were covered by Section 523(a)(8). Ms. Skerbinc testified
that the loans held by ECMC were ‘made under a program funded in whole or part by a governmental unit or non-
profit,’ the Federal Family Education Loan Program (FFEL). She testified that the loans had all been assigned to
ECMC prior to the trial date as a result of claims being made on the loan guarantees.”).


                                                     6
            Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 7 of 23



Corp., 713 F.3d 882, 885 (7th Cir. 2013). T]he statutory inquiry is “undue hardship,” a case-

specific, fact-dominated standard, which implies deferential appellate review.” Krieger v. Educ.

Credit Mgmt. Corp., 713 F.3d 882, 884 (7th Cir. 2013) (Posner, J). 2Krieger v. Educ. Credit

Mgmt. Corp., 713 F.3d 882, 885 (7th Cir. 2013) (“In Roberson we boiled the three criteria down

to ‘certainty of hopelessness.’ That sounds more restrictive than the statutory ‘undue

hardship.’”). In re Hoskins, 292 B.R. 883, 887 (Bankr. C.D. Ill. 2003).


    B. First Prong

     The bankruptcy court properly articulated the first prong, “that the debtor cannot maintain,

based on current income and expenses, a ‘minimal’ standard of living if [he is] forced to repay

the loans.” E. A. The Court applied the facts to that legal element: Rosenberg’s monthly income

was $2,456.24, monthly expenses were $4005.00, netting income of negative $1,548.74. E. A.

___. As the Petitioner has a negative income each month, he has no money available to repay his

Student Loan and maintain a “minimal” standard of living. This prong of the test is met.” E.A.

__. ECMC does not argue the court made any erroneous factual findings under the first prong,

nor does it even raise a different fact that was not considered. . E. A. ___. Instead, ECMC

simply argues that, “the court’s findings are incomplete as to whether the record, as it existed on

summary judgment, was sufficient for a determination as a matter of law on the first Brunner




        2
            J ECMC has spent the last thirty years arguing that rhetorical flourish in Brunner “certainty of
hopelessness.” In re Hoskins, 292 B.R. 883, 887 (Bankr. C.D. Ill. 2003). That language was coined by Judge
Lifland—a noted wit of the Western District. Although much is written about this term of art, the case in which
Judge Lifland coined it is less often read. Judge Lifland described the “classic case” of undue hardship in the
following terms, “the debtor is spending more money per week than she takes in. To pay anything on the student
loan, would work an undue hardship both upon the debtor and upon the debtor's dependents. Matter of Diaz, 5 B.R.
253, 254 (Bankr. W.D.N.Y. 1980). When asked how she managed to feed three people on $150 per month, she
replied they eat a lot of spaghetti.” Matter of Diaz, 5 B.R. 253, 254 (Bankr. W.D.N.Y. 1980). Eating a lot of
spaghetti. Judge Lifland did not seem to be talking about the hopeless of a human life so much as the hopelessness
of repayment.



                                                      7
          Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 8 of 23



                        3
prong.” E. A. ___.          However, that is procedurally impossible in this appeal either because the

appeals or else because the two have merged. ECMC has already represented to this court that

“the undisputed portion of the factual record before the District Court, ECMC was entitled to

judgment as a matter of law, and this Court has the authority to grant that relief.” ECF 11 at 4.

ECMC should not heard to now argue that “the bankruptcy court disregarded these regulatory

options as “not currently before the court” and “hypothetical.” (E.A. 26.). ECMC should be

estopped. It cannot obtain leace to appeal on the grounds that the undisputed portion of the

record, and then once it prevails, attack the very record. Educ. Credit Mgmt. Corp. v. Curiston,

351 B.R. 22, 25 (D. Conn. 2006)(“ECMC represented both in its Appellate Brief, and in its

Reply Brief that it ‘has not challenged the Bankruptcy Court's findings of fact . . . [i]n view of

ECMC's representations, which were repeated at oral argument, the Court ignores the portion of

any argument by ECMC that contests the Bankruptcy Court's factual findings or is based upon

any other, contrary factual finding.”).4

    If this court decides against that course, on the merits, ECMC fares no better. ECMC argued

that “there is nothing hypothetical about these regulatory-proscribed options, as Rosenberg is

entitled to avail himself of them as a matter of law (citing 34 C.F.R. §§ 682.405; 682.215;

685.209. But ECMC specifically posed the issue of IBR as a conditional hypothetical (“Q. So

even if your payments were hypothetically zero or $50 a month, you wouldn't consider doing

3
  This was the very reason Rosenberg opposed the cross appeal. CITE (“whatever dispute ECMC has with this
result must be a factual issue, which is not suitable for an interlocutory appeal . . .ECMC has no factual record for
this Court to review but is rather asking this Court to create a factual record upon which this Court would also
exercise appellate jurisdiction. This is not a suitable posture for an interlocutory appeal.” Buckskin Realty Inc. v.
Greenberg, 552 B.R. 40, 45 (E.D.N.Y. 2016) (“In order to reach a conclusion on this question, the court would have
to conduct fact-finding.”). If this Court reverses the final order of the bankruptcy court, ECMC can then renew its
motion for summary judgment. The bankruptcy court will then make findings of established facts. t
4
  In re Crawley, 460 B.R. 421, 433 (Bankr. E.D. Pa. 2011)(“ECMC's counsel agreed that the court could consider all
of the evidence regarding the Debtor's circumstances through the date of trial.11 In its post-trial brief, ECMC
backtracked from its earlier position and argued that the court should restrict its consideration of undue hardship to
the Debtor's circumstances “at or near the petition date.” In these circumstances, I consider the issue waived and not
revivable by being resurrected in a post-trial brief.”)


                                                        8
          Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 9 of 23



that even if the remainder of the loan were written off in the end?”); (“if there was a program, an

income-driven repayment option, that if your income was low, it would require you to make very

low, if any, payments over a given time, and then it would be adjusted based upon your income,

either increasing or decreasing, is that something you.”).5 E. A.110-112 . Furthermore, ECMC

the only fact it has from its affiant states “Debtor could be eligible.” That is a rather significant

difference. See also In re Harvey, 2013 WL 4478926, at *5 (Bankr. D. Colo. Aug. 20, 2013)

(debtor rejected for IBR plan after ECMC testified that because of their income the debtor would

“likely qualify” for $0 per month).

    ECMC has lost the distinction between the existence of a law, and a particular individual’s

eligibility for relief under the law. ECMC is no more capable of arguing that on appeal than

Kevin would have been arguing he was eligible as a matter of law for undue hardship in 2018.

Only the court can make that determination. ECMC failed to introduce the two pieces of

evidence necessary to enable this Court to make the determination. First, ECMC needed to

provide the court with a legible and complete contract. E.A.355 See also New York Legal

Assistance Grp., Inc. v. United States Dep't of Educ.,2017 WL 2973976, at *9 (S.D.N.Y. July 12,

2017) (federal student loans are governed by contract). Instead, ECMC submitted four illegible

pages of a nine-page contract. In re Arroyo, 470 B.R. 18, 26 (Bankr. D. Mass. 2012) (“The DOE

submitted a copy of the promissory note the Debtor signed for the Student Loan, but the image

quality makes its terms impossible to read. Thus, it is impossible for me to tell when the Debtor

defaulted under the terms of the Student Loan or whether the terms of default are described in




5
  Both of ECMC’s prposed regulations explicitly exclude defaulted loans from eligibility. 34 C.F.R 685.209
(“outstanding loan made to a borrower under the FFEL and Direct Loan programs except for a defaulted loan”), and
34 C.F.R 685.209(a)(1)(ii) (eligible loans include “outstanding loan made to a borrower under the Direct Loan
Program or the FFEL Program except for a defaulted loan.”).


                                                     9
         Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 10 of 23



                       6
the note at all.”)         Second, ECMC would have needed to connect the precise regulation or

regulations it advocated Kevin utilize to the terms of the contract. United States v. Cohan, 111 F.

Supp. 3d 166, 173 (D. Conn. 2015)(“ Both parties relied on the regulatory language at oral

argument, and based on the governing law section of the promissory note, I find “no serious

room for doubt that the [statutory and] regulatory language is incorporated by reference into the

promissory note.”)7Matter of Williams, 9 B.R. 1004, 1011 (Bankr. E.D. Va. 1981)

(“The repayment period is           determined         from      the definite date        set     forth     in     the

applicable promissory note.”).8          Third, ECMC would have needed to admit Kevin’s stated

income and expenses or else offer its own figures. E.A. 25. ECMC did not want to do this,

presumably because it never wanted to commit to one set of figures or another. Rhodes, 464 B.R.

918, 921 (W.D. Wash. 2012) (“ECMC provided evidence of the payments which would be

required under two income-based repayment plans if none of the debt is discharged. Under the

REPAYE Plan, …$605.20 per month, and under the IBR Plan, $907.80 per month.”) (“To the

extent ECMC is asking the Court to take judicial notice that the repayment terms obtained by




6
  In re Green, 212 B.R. 160, 163 (Bankr. N.D. Ala. 1997)(leaving for another day the question of “whether
the promissory note the debtor signed on August 13, 1986, which specifically requires construction of the note's
terms in accordance with United States Department of Education Regulations, requires this Court to apply those
regulations to the pending matter; and whether the Department's Regulation 34 C.F.R. § 682.402(m)(5)
that defines “applicable suspension of the repayment period,” would apply, and if it does, whether the
Regulation definition in effect at the time the debtor signed the note, the one in effect when the debtor became in
default, or the one in effect when the debtor filed her two bankruptcy petitions, would apply.”).
7
 “The statute and regulations governing alternative income documentation are broadly drawn and leave much to the
DOE's discretion regarding (1) whether defendant's AGI “reasonably reflect[ed]” his current income in late 2001 or
early 2002, (2) whether the DOE should consider other documentation of defendant's income, or (3) whether the
documentation that defendant submitted was “satisfactory.” 20 U.S.C. § 1087e(e)(3); see also 34 C.F.R. §
685.209(c)(1).”
8
  Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 644 (7th Cir. 2015)(“We agree with Bible that the MPN
incorporated the HEA and its associated regulations. “Other writings, or matters contained therein, which are
referred to in a written contract may be regarded as incorporated by the reference as a part of the contract and,
therefore, may properly be considered in the construction of the contract.” The page of the contract that sets out the
terms of the loan refers to the HEA and its regulations no fewer than 16 times, though once would be enough.


                                                        10
         Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 11 of 23



using the interactive calculator available on the DOE's website are accurate, the Request is

denied.”).9

        ECMC could have sought to reverse and remand the final order, and proceeded to trial.

ECMC could have sought reconsideration. Reid v. Google, Inc., 50 Cal. 4th 512, 535

(2010)(“Google did not ask the Court of Appeal to remand the matter to the trial court for

evidentiary rulings, its remand request comes too late.”). The court’s holding must stand.

    C. Second Prong

         “The repayment period has ended. Petitioner is in default and his loan was accelerated.

As of November 19, 2019, Petitioner is responsible for the repayment of the full amount of

$221,385.49. His circumstances will certainly exist for the remainder of the repayment period as

the repayment period has ended and the loan is due and payable in the full amount. The second

prong of the Brunner test is, therefore, satisfied.” In re Rosenberg, 610 B.R. 454, 461 (Bankr.

S.D.N.Y. 2020).

        ECMC’s arguments under prong two do not differ materially from prong one and overlap

in a number of places. This is of course violates the cannon of superfluity. “ECMC is aware of

no case in the country that has held there is no repayment period on defaulted loans for purposes

of analysis of the second Brunner prong.” ECMC Brief at 25. That is, once again, not an

argument so much as an observation. See In re Renville, 2006 WL 3206126, at *8 (D. Mont.

Nov. 3, 2006) (ECMC subjective feelings are not demonstrative of clear error on the part of the

Bankruptcy Court.”). An overwhelming, well-established, body of case law holds that, in fact,

the “additional circumstances” relied upon by a debtor for second Brunner prong purposes must

     9
       . In re Cota, 298 B.R. 408, 421 (Bankr. D. Ariz. 2003) (“Neither document was submitted into evidence.
ECMC's counsel could not answer the court's questions about what would actually be available to Mr. Cota, but
suggested would probably owe nothing currently, but that ‘the calculations’ had not been done.”). “ECMC
introduced evidence regarding the William D. Ford Direct Consolidation Program.; In Re Murray, 563 B.R. 52, 59–
60 (Bankr. D. Kan. 2016)


                                                    11
        Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 12 of 23



be beyond the debtor’s control. See Brunner, 46 B.R. at 756. ECMC cites nothing for this

statement. Any ongoing hindrance to repayment is completely in Rosenberg’s control, as his

circumstance is easily overcome by remedies available to Rosenberg as a matter of law, right in

the regulations governing his loan. No citation to the record. ECMC still offers no alternative

repayment period. ECMC does not define the term “beyond the debtor’s control,” which is odd

as it is a rather important concept in law. Wisely, ECMC does not argue the default as in his

control. Default was at all times within the control and discretion of Citibank and ECMC.

       Second, ECMC states that, “none of these factors cut towards discharge. Rosenberg is

relatively young, with many working years ahead of him; in good health, with no dependents;

and, based on his education and experience, is highly employable in a number of areas.” ECMC

Brief at 27. This is little more than a string of adjectives and words like “relatively” and “good”

and “highly” are not summary judgment words. Kotuby v. Petrill, 2005 WL 2335347, at *5

(W.D. Pa. 2005) (opposition to summary judgment is filled with adjectives and some discussion

of how the law supports”). “Although ECMC put forth arguments about the Debtor's future

solvency prospects, it offered no evidence on the issue.” In re Walrond-Rogers, 2008 WL

2478389, at *3 (Bankr. D. Mass. June 17, 2008). Importantly, ECMC’s expert only concludes

that Kevin “would likely” earn money at his estimated rates (“this is an area of high demand and

Mr. Rosenberg would likely be able to obtain salary similar to what he had earned in 2007 of

$70,000 to $80,000 per year or higher.”); E.A. ___ (“Some are in specific industries where he

has not worked directly, but it would be up to the employer to determine if his law degree would

qualify him for employment.”); (“reflect opportunities that do not rely solely or heavily on

commission sales “). And ECMC’s expert agrees with suggesting Kevin might be better off

working out in the legal industry. (“Pursuing continued employment in this industry may provide




                                              12
         Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 13 of 23



higher future wages than he could find using his past training as a lawyer.”). ECMC’s expert is

engaged in the unauthorized practice of medicine. (“The medical documents provided for this

report [medical & chiropractic records reviewed: Veterans Administration Records] do not

indicate any specific physical limitations or restrictions placed on Mr. Rosenberg by his

doctors.”).10 “The opinions expressed in this report are subject to change based on new or

additional information.”11 Schwartz v. Hawkins & Powers Aviation, Inc., 2005 WL 3164277, at

*3 (D. Wyo. Nov. 7, 2005) (expert disclaimer “that provides the reports are preliminary in nature

and are subject to change if additional discovery is considered. This is unacceptable to the

Court.”).

        ECMC again tries to argue that some combination of IBR and loan rehabilitation or

consolidation. What possibly gives this is the presence of hard estimate that could have easily

been put through the IBR calculator. And since Rosenberg is not suggesting to use them as facts

but rather more like case law. Except that ECNCs expert disclaimed that. he was not an

accountant. (“I am not an accountant and I do not intend to provide opinions on his actual

earnings based on his tax returns in those years. “).For example, if Rosenberg took a job as a

sales-clerk with the government’s suggested annual increase of 2%, the total amount paid over

the next 25 years would be approximately $38,000 and the total forgiven in 2045 would be




10
   But see Rosenberg’s Response at E.A. ___ The need for corroborating evidence is especially acute when a debtor
alleges some type of medical or mental issue is so persistent in nature that she is prevented from retiring a student
loan.” In re Greene, 484 B.R. 98, 123 (Bankr. E.D. Va. 2012),
11
  It would also appear that the government’s agent is using an unlicensed medical expert to conduct the practice of
medicine over the telephone. Catanese v. Furman, 9 A.D.3d 863, 863 (N.Y. App. Div. 2004)
(“Plaintiffs' expert was not licensed to practice medicine in New York, a fact misrepresented to defendants when
plaintiffs submitted the expert's affirmation in opposition to defendants' motion.”)



                                                      13
         Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 14 of 23



$350,000.12 ECMC is asking to be paid to service a debt that it argues as a matter of law will

remain in negative amortization for 25 years, and then transfer the liability to the IRS. “The

import of that argument is that under ECMC’s plan, the debtor will be kept insolvent, if not

entirely impoverished, until she is eighty years old and the debt is forgiven – what a pleasant

system.” Educ. Credit Mgmt. Corp. v. Metz, 2019 WL 1953119, at *5 (D. Kan. May 2, 2019). It

becomes hard to see how this is not merely an exercise in cutting off one’s nose to spite its face.

     D. Third Prong

        The court found that Rosenberg had only missed 16 payments in almost 13 years, had

actively sought deferments and forbearances, during which times he made payments when he

could. “Petitioner missed only 16 payments in the almost 13 years since this Student Loan

originated in April 2005. Supp. Resp., ECF No. 58. Ex. E. From April 2005 until April 5, 2015,

the loan was in deferment or forbearance. Id. No payments were due and no late fees were

charged. See id. at Exs. E & F. Thus, until April 2015—Petitioner was fully current on this debt

and no payments were due” “Petitioner made 10 payments, in varying amounts, during the 26

months that the Petitioner was responsible for making payments, which is approximately a 40%

rate of payment over a thirteen-year period. Additionally, the Petitioner did not sit back for 20

years but made a good faith effort to repay his Student Loan. He actively called and requested

forbearance on at least five separate occasions, all of which were granted by the servicer.” In re

Rosenberg, 610 B.R. 454, 462 (Bankr. S.D.N.Y. 2020).13



12
   Store manage $53,515 and $337,645. Even at the highest of $120,000, $120,374 would be accumulated, forgiven
and taxed. ECMC is projecting that Rosenberg will continue to experience a financial hardship for 25 years which
will end up costing the taxpayers more.
13
   “Rosenberg has lived in the basement of his shop, and also moved in with his family for a period of years. His
vehicle is 14 years old and has nearly 200,000 miles on it. Rosenberg has made minimal purchases of household
necessities and has avoided purchase of luxury items.” The record reflects that Renville made certain voluntary
payments on the loans to ECMC and worked significant amounts of overtime in an attempt to remain solvent and
increase his already garnished wages. Consequently, this Court must affirm the determination of the Bankruptcy


                                                     14
         Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 15 of 23



        ECMC makes four arguments. First, Rosenberg’s repayment history does not reflect a

good faith effort to repay his student loans. Second, Rosenberg has refused to consider

rehabilitating his loan or applying for an income-based repayment plan. Third, Rosenberg has

minimized rather than attempted to maximize his income. Fourth, Rosenberg has failed to

minimize his expenses.

        ECMC argues that Rosenberg simply “dodged paying for approximately 10 years out of

the 12 years between disbursement and default.” It is not clear what this is intended to mean.

ECMC does not ever argue any of the bankruptcy court’s decision was wrong. ECMC is here

equating—at least in part—Kevin’s service in the war and statutory deferment under 20 U.S.C.

1098f with “dodging” his student loan creditors. Kevin was eligible as a matter of law for

combat deferment, and for an additional 13 months to readjust once he returned home. ECMC

and its colleagues failed to credit him with that service, and instead registered it as a basic

administrative forbearance. Rosenberg acknowledged less expensive housing is available in his

area. (E.A. 325, ¶ 29.). It is unclear if ECMC is being sarcastic, or if ECMC thought Kevin was

being sarcastic. When someone says they cannot afford to move somewhere cheaper, it often

means they not have enough cash to cover a new security deposit and moving costs. In re

Renville, 2006 WL 3206126, at *8 (D. Mont. Nov. 3, 2006) (“While ECMC may subjectively

find some of the Renvilles’ household expenses unreasonable, ECMC has not demonstrated any

specific clear error on the part of the Bankruptcy Court.”). Third, Rosenberg has minimized

rather than attempted to maximize his income. It is unclear what this means in the context of the

appeal. Is ECMC claiming that Kevin intentionally destroyed his life’s work in order to avoid

paying a debt that accounted for only 10% of his net worth? As for maximizing income, ECMC


Court that Renville has made a good faith effort to repay his loans.” In re Renville, No. ADV. 04-00101-RBK, 2006
WL 3206126, at *8 (D. Mont. Nov. 3, 2006)


                                                     15
          Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 16 of 23



fails to acknowledge that Kevin was earning $100,000 a year at the height of his business—more

than most of the jobs its expert is recommending. Rosenberg made between $70,000 and $80,000

in 2007, yet did not make a single payment on his student loan that entire year. Rosenberg was

paying upwards of $1000 per month on his private loans. And how is this a useful exercise?

ECMC is comparing a person against an unreal idealized human student debt repayment

machine. Fifth, Kevin’s health. Sixth, Rosenberg is qualified for the following employment: (i)

as a legal assistant or paralegal, at salaries ranging from $42,000 to $120,000; (ii) as a retail store

manager, at salaries ranging from $45,000 to $100,000 per year; and (iii) in customer service or

entry level sales positions, at salaries ranging from $36,000 to $50,000 per year. (E.A. 223-227.)
14
     “[t]he test under Brunner is not whether Debtor would be able to maintain a minimal standard

of living if she made payments under REPAYE or another income-based repayment program,”

but rather “whether Debtor can maintain a minimal standard of living if she is forced to repay the

actual outstanding student debt.” Graddy v. Educ. Credit Mgmt. Corp., 2020 WL 2988370, at *7

(N.D. Ga. June 4, 2020).And the question of whether the Petitioner could maintain a minimal

standard of living while rehabilitating his Student Loan “is appropriately reserved for a case in

which it is not hypothetical.” Id

         Second, ECMC argues to this court that the debtor should lose his case on the grounds

that it refused to accept the settlement. And thus there is no small irony in the fact that while

ECMC insisted this entire was in Kevin’s control, ECMC was always within its control and

power to offer more lenient terms. Thus, ECMC was simply driving hard bargain and played its

hand too . this was truly a offer that was beyond Kevin’s control. “forced rehabilitation which


14
   Curiously Jesse Orgen never inquired in Kevin’s credit profile. In re Jolie, 2014 WL 929703, at *9 (Bankr. D.
Mont. Mar. 10, 2014)(“The evidence is uncontroverted, and it shows that [debtor’s] student loan debt prevents her,
because of its effect on her credit score, from increasing her income, and this predicament will persist while the
student loan debt remains.”).


                                                      16
        Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 17 of 23



can “waive the required nine timely monthly payments.” In re DuBois, 2015 WL 9238960, at *6

(Bankr. D.S.D. 2015). In fact, in certain circumstances ECMC never disclosed, “the United

States may well have been required to waive them: “Neither the guaranty agency nor the

Secretary [of Education] shall demand from a borrower as monthly payment amounts . . .more

than is reasonable and affordable based on the borrower's total financial circumstances.” 20

U.S.C. § 1078–6(a)(1)(B). In re DuBois, 2015 WL 9238960, at *10–11 (Bankr. D.S.D. 2015).

       Likewise, ECMC’s demand that Kevin available himself of loan consolidation may have

been even more treacherous. Nesselrode v. U.S. Sec'y of Educ., Agency, 2017 WL 7520616, at *6

(S.D. Ohio July 25, 2017) (clarifying that loan consolidation is not mandatory but within the

Secretary’s discretion and done where practicable). ECMC argued that Kevin’s refusal to

consolidate was a sign of bad faith, and yet it was ECMC who that in so doing, it would become

a post-petition debt. The Second Circuit based its affirmance in part on the fact that the debtor

was free to try again. “Judge Haight's order was without prejudice to Brunner's seeking relief

pursuant to R. Bankr. P. 4007[.]” Brunner v. New York State Higher Educ. Servs. Corp., 831

F.2d 395, 397 (2d Cir. 1987). In Easterling, the Second Circuit reiterated this principle and

stated that, “[a] case may be reopened in the court in which such case was closed to administer

assets, to accord relief to the debtor, or for other cause.” Easterling v. Collecto, Inc., 692 F.3d

229, 232 (2d Cir. 2012) (holding that debtor who finished a bankruptcy ten years earlier could

still reopen and seek a finding of undue hardship and it was a material misrepresentation to state

otherwise). And this court has recently held that the “If courts accepted that debtors must enroll

in income-based repayment programs the result would be that debtors could simply be ‘trading

one non-dischargeable debt for another.’” In re Lozada, 594 B.R. 212, 228 (Bankr. S.D.N.Y.

2018), aff'd, 604 B.R. 427 (S.D.N.Y. 2019). “The origin of the good faith requirement was




                                              17
        Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 18 of 23



likely the fact Marie Brunner, the namesake of the Brunner test, ‘filed for discharge within a

month of the date the first payment of her loans came due.’” Graddy at *7. Now that student

loans are dischargeable indefinitely, it cannot stand to reason that students are not permitted to

use the bankruptcy laws for their intended purposes. In re James Wilson Assocs., 965 F.2d 160,

170 (7th Cir.1992) (“It is not bad faith to seek to gain an advantage from declaring bankruptcy—

why else would one declare it?”).

   E. Alternative Grounds

   “[A]n appellee can seek to sustain a judgment on any ground with support in the record [and]

it is not necessary that the appellee file a notice of cross-appeal. See Int'l Ore & Fertilizer Corp.

v. SGS Control Servs., Inc., 38 F.3d 1279, 1285–86 (2d Cir.1994).               In many 523(a)(8)

proceedings, “determinations will be nothing more than mere guesswork, without any reasonable

degree of certitude. Such a failure to engage in a grounded, realistic analysis not only creates the

danger of an overly-strict application of Brunner, but also raises legitimate concerns about both

the integrity of the judicial decision making process, as well as the public's perception of the

process.” 573 B.R. 579, 605 (Bankr. E.D. Pa. 2017), reversed on other grounds, DeVos v. Price,

2018 WL 558464 (E.D. Pa. Jan. 24, 2018). ECMC has created a nearly impenetrable paradox:

since the debtor has the burden in all the hardship discharges, no matter what the debtor argues,

ECMC can either say they are applying the fact under the wrong prong, or else they have

misinterpreted a bad thing as a good thing, or vice versa. Griego v. Salazar, 2008 WL 11409093,

at *9 (D.N.M. Sept. 25, 2008) (discussing paradoxes of summary judgment). But the legal

system has a variety of tools to combat this sort of cynical gamesmanship. See e.g., Armstrong v.

Collins, 2010 WL 1141158, at *31 (S.D.N.Y. Mar. 24, 2010) (“The doctrine of quasi-

estoppel “forbids a party from accepting the benefit of a transaction or statute and then




                                               18
        Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 19 of 23



subsequently taking an inconsistent position to avoid the corresponding obligations or effects.”).

Toyo Tire & Rubber Co. v. Hong Kong Tri-Ace Tire Co., 281 F. Supp. 3d 967, 983 (C.D. Cal.

2017)(“because this concerns the integrity of the judicial process rather than the harm to parties,

the traditional rules of mutuality need not apply ‘if a litigant seems to be playing the courts for

fools.’”)(quoting 18B Charles Wright, Arthur Miller, Federal Practice and Procedure, § 4477.).

       For example, ECMC argues that Kevin’s lack of children renders him able to repay his

loans. ECMC Brief. But somewhere, right now ECMC is arguing that a person with a child

cannot prove they have worked in good faith to repay the loan. In re Harvey, 2013 WL

4478926, at *4 (Bankr. D. Colo. Aug. 20, 2013) (“ECMC suggests the Harveys’ decision to have

a fourth child after incurring the student loan debt represents a personal choice which

intentionally creates or contributes to their hardship.”).     In re Myers, 280 B.R. 416, 422

(Bankr.S. D. Ohio 2002) (ECMC's argument that the large number of children constitute

“additional circumstances” under the Brunner Test.”). At any point, ECMC argues that Kevin is

in good health, is relatively young and thus has no true hardship. But if Kevin were to return next

year with his back deteriorated. ECMC would simply have argued that Kevin chose to go to

war, and he cannot now complain of his injuries. Educ. Credit Mgmt. Corp. v. Curiston, 351

B.R. 22, 27 (D. Conn. 2006)(“According to ECMC, because [debtor] suffered from PTSD before

she bound herself to the student loan agreement, as a matter of law, she cannot now argue that

her physical and mental health condition is an “additional circumstance.”). ECMC insisted that

Kevin’s second prong must fail because of his failure to maximize income. And yet ECMC has

also argued that “financial concerns are not properly considered ‘additional circumstances.” In re

Shaffer, 2011 WL 6010240, at *5 (Bankr. S.D. Iowa Dec. 1, 2011), aff'd, 481 B.R. 15 (B.A.P.

8th Cir. 2012).




                                              19
        Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 20 of 23



        ECMC’s arguments about IBR are immaterial because none of them would affect the

outcome of the suit. Kevin did use IBR, which ECMC ignored. ECMC then argued his failure

to do it even when they promised it would be $0 a month was bad faith. But if Kevin had been

in IBR when this began, ECMC would have argued that payments of $0 are a total bar to a

hardship finnding. In re Greene, 484 B.R. 98, 112–13 (Bankr. E.D. Va. 2012), aff'd, 573 F.

App'x 300 (4th Cir. 2014)(ECMC “seeking a determination that if participation in the Income

Contingent Plan results in a monthly payment of zero, then, as a matter of law, the ‘undue

hardship’ showing required by 11 U.S.C. § 523(a)(8) does not exist.”). In re Reagan, 587 B.R.

296, 301 (Bankr. W.D. Pa. 2018) (same). Some of this is surely consistent with devoted

advocacy. But ECMC cannot continue to argue three sides of every issue. ECMC has prevailed

in so many cases on so many conflicting theories, it has created a body of law that it can no

longer use.

        Accordingly, this court can estop ECMC from continuing to take such stark and

contradictory positions against largely pro se debtors.

   F.    ECMC’s Cross Appeal

        “Rule 56 does not allow district courts to automatically grant summary judgment on a

claim simply because the summary judgment motion, or relevant part, is unopposed. Jackson v.

Fed. Exp., 766 F.3d 189, 197–98 (2d Cir. 2014). “may not grant the motion without first

examining the moving party's submission to determine if it has met its burden of demonstrating

that no material issue of fact remains for trial. If the evidence submitted in support of

the summary judgment motion        does     not     meet   the     movant's burden of production,

then summary judgment must be denied even if no opposing evidentiary matter is presented.”

D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006).




                                               20
         Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 21 of 23



        However, when the nonmoving party responds, Rosenberg’s failure to challenge this

below “a distinction between pro se and counseled responses is appropriate. In the case of a pro

se, the district court should examine every claim or defense with a view to determining whether

summary judgment is legally and factually appropriate.” Jackson v. Fed. Exp., 766 F.3d 189,

197–98 (2d Cir. 2014). And it will be too late on the reply. “Arguments that first appear in a

reply brief are deemed waived.” Black v. Educ. Credit Mgmt. Corp., 459 F.3d 796, 803 (7th Cir.

2006). ECMC’s motion contained no evidence about the debt itself. At the hearing, the court

demanded the actual documents E.A. at 127. (“THE COURT: And lay it out so I can see it. I

don’t want a data dump either. I want it in a format that everybody can read . . .I want a good

record of the current contract and the total amount of payments.”). ECMC thereafter submitted

what it had obtained.        ECMC’s affiant testified that she had made a careful study of the

requirements of “34 C.F.R. § 682.208, .209, and .411.” Contrary to its claim that ECMC is the

holder and owner of the loan, ECMC’s own documents state that it sold Rosenberg’s loan on

April 6, 2018 to Deutsche Bank. E.A. at 368. This is only supposed to happen after the borrower

has rehabilitated the loans. 20 U.S.C. 1078-6 (“[U]pon securing 9 payments made within 20 days

of the due date during 10 consecutive months, [the agency] shall—if practicable, sell the loan to

an eligible lender.”) 15




15
   And yet the exhibits attached demonstrate virtually no compliance with any of those regulations. The NYHESC
letter, for example, submitted states that ECMC was provided “seventy-five (75) records,” but very few of those
were turned over to the court.


                                                     21
        Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 22 of 23



On April 8, 2018, ECMC sold the government’s property to Deutsche Bank. ECMC also seems

to have taken $165,380 from the government’s reinsurance account to pay a claim that was never

actually made to Citibank. :




What the effect of that is, Rosenberg does not know. See Calise Beauty Sch., Inc. v. Riley, 1997

WL 630115, at *3 (S.D.N.Y. Oct. 9, 1997)(“HDIL specifically challenged the inclusion of 10

loans from East River Savings Bank (“ERSB”) . . .on the grounds that those loans were not yet in

default when the New York Higher Education Services Corporation (“NYHESC”)—the relevant

guaranty agency involved in this dispute—reimbursed ERSB, and thus, these loans should not

have been include.”).

       But perhaps in light of what must in the very least be a failure of proper bookkeeping, we

could all take a step back from the name calling. Kevin Rosenberg is not as he was painted by

ECMC in their opening brief. He has dealt honesty with his creditors, and with the Court. He is

merely trying to get a second chance.



                                            CONCLUSION

       For these reasons, the Court should affirm the bankruptcy court’s granting of summary

judgment in favor of Rosenberg and denial of ECMC’s Cross-Motion and determine that

Rosenberg’s loans were subject to discharge as an undue hardship.




                                             22
       Case 7:20-cv-00688-PMH Document 22 Filed 06/23/20 Page 23 of 23




Dated June 22, 2020



                                   Respectfully submitted,

                                   By: /s Austin C. Smith

                                   SMITH LAW GROUP
                                   Austin C. Smith,
                                   3 Mitchell Place, Suite 5
                                   New York, NY 10017
                                   917.992.2121
                                   Counsel for Petitioner-Appellee




                                    23
